Citation Nr: 1027996	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent 
for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from November 1942 until December 
1944.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above-referenced claims.  

In his December 2009 Appeal to the Board of Veterans' Appeals (VA 
Form 9), the Veteran requested a Board hearing at the RO.  In an 
April 2010 contact with the RO, the Veteran indicated that he no 
longer wanted a hearing.  He reiterated this posture in May 2010 
correspondence to the RO.  Therefore, the request for a Board 
hearing at the RO is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).




Increased Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established 
pursuant to a June 2005 rating decision.  An initial 
noncompensable rating was assigned effective from November 28, 
2001.  In a May 2007 rating decision, the noncompensable 
disability rating for the service-connected hearing loss was 
increased to 60 percent, effective from January 26, 2007.  

The Veteran filed his claim for an increased disability rating 
for his service-connected hearing loss in December 2007.  He has 
essentially asserted that his disability has become worse since 
his last VA examination.  The Veteran also filed a TDIU claim.  
In support of his assertions that he was unable to work, and that 
his hearing loss was severe enough to warrant a 100 percent 
rating, the Veteran submitted a September 2009 VA treatment 
record, in which he was noted to have moderately severe to 
profound hearing loss in both ears.  

The Veteran last underwent a VA examination of his hearing loss 
in May 2007.  The claims file reflects that the Veteran was 
scheduled for VA audiological examinations in May 2008 and June 
2008, however, he requested that the examinations be rescheduled 
and/or failed to report as scheduled. 

The claims file also reveals that the Veteran was most recently 
scheduled for an audiological examination in December 2009.  
However, the Veteran's daughter called the VA medical facility to 
cancel the examination, as she reported that the Veteran had 
"transportation issues" and did not have anyone to accompany 
him to the examination.  She indicated that she would contact the 
RO regarding having an examination rescheduled for a later date.  
There is no indication regarding whether or not any attempts were 
made to reschedule the VA examination for a later date.  

In a June 2010 Informal Hearing Presentation, the Veteran's 
accredited representative acknowledged that the Veteran failed to 
appear for the previously scheduled VA audiological examinations.  
However, the representative reported that the Veteran was unable 
to attend these scheduled examinations due to his advanced age 
and transportation complications, and pointed out that the 
Veteran had requested that he be scheduled for another VA 
examination at a later date.

In light of the Veteran's most recent assertions with regards to 
his request to be rescheduled for a VA examination and the 
Veteran's assertions and medical evidence indicating a possible 
increase in severity with regard to the service-connected hearing 
loss, an updated VA examination is needed to fully and fairly 
evaluate the Veteran's claim for an increased disability rating. 
See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).

In a May 2008 correspondence to the RO, the Veteran requested 
that his VA examination be scheduled at a VA facility located 
closer to his home.  To the extent possible, the RO/AMC is asked 
to schedule the Veteran's VA examination to adequately meet his 
request.  In this regard, however, the Veteran should be notified 
that when a claimant fails to report, without good cause, for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  Examples of "good cause" 
include, but are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.  Failure to cooperate by attending the requested 
VA examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

TDIU benefits

The TDIU issue is inextricably intertwined with the claim on 
appeal seeking entitlement to a disability rating in excess of 60 
percent for bilateral hearing loss.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991); (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).  Moreover, the development sought 
primarily in conjunction with the TDIU claim may also result in 
the receipt of additional evidence pertinent to the increased 
rating claim.  Therefore, the Board cannot fairly proceed in 
adjudicating either issue until this additional development 
specified below has been undertaken.  

A TDIU may be assigned where the schedular rating is less than 
total when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).  Given that the Veteran's service-
connected hearing loss is rated as 60 percent disabling, the 
question of employability must also be addressed by the audiology 
examiner.  

Any development deemed appropriate in this regard should be 
undertaken on remand, including, but not limited to, requesting a 
VA examiner to opine as to whether the Veteran's service-
connected disabilities alone, or in combination, prevent 
substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
a VA audiology examination to determine the 
current nature, extent, and severity of his 
bilateral hearing loss.  To the extent 
possible, the Veteran should be scheduled for 
an examination at a VA facility close to his 
home given his advancing age.  The claims 
file shall be made available to and reviewed 
by the examiner, and the examiner shall note 
such review in an examination report.  A 
Maryland CNC controlled speech discrimination 
test and a puretone audiometry test, along 
with all other tests, studies, or evaluations 
deemed necessary, shall be performed.  All 
findings shall be reported in detail.  

The examiner is specifically requested to 
describe the functional effects caused by the 
Veteran's bilateral hearing loss.  The 
examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life, 
without regard to advancing age.  A complete 
rationale for any opinion expressed shall be 
provided.

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claims should be readjudicated.  Any 
appropriate development deemed necessary to 
complete this adjudication, such as 
scheduling VA examination, may be undertaken.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



